Exhibit 10.1

 

 

[img.jpg]

 

 

 

 

 

Date:  February 27, 2020     To: [NEO Name]     From: John Wasson     Subject:
Severance Benefits

    

In consideration of your ongoing and valuable service to ICF International, Inc.
and its affiliates (collectively, the “Company”), you are eligible for severance
in accordance with the terms of this Letter Agreement (“Agreement”). Except to
the extent that prior agreements between you and the Company, other applicable
arrangements or Company policies apply to events or matters giving rise to
claims in the nature of clawbacks related to events taking place prior to the
date of this Agreement (or to the extent expressly provided herein, prior to the
third anniversary hereof), this Agreement supersedes all prior oral and written
agreements, memoranda, letters, etc. concerning severance offered to you by the
Company.

 

Severance under this Agreement shall only be available in the event your
employment is involuntarily terminated without Cause (defined below) before a
Change of Control (defined below) or in the event there is a Change of Control
and your employment following such Change of Control is involuntarily terminated
without Cause or terminated by you for Good Reason (defined below). In addition,
you must execute and not revoke a Separation Agreement and Release of Claims in
a form provided by the Company to be eligible for the benefits provided in this
Agreement.

 

A.

Definitions

 

 

1.

Cause. For purposes of this Agreement, “Cause” shall have the same definition as
in the Incentive Plan.

 

 

2.

Change of Control. For purposes of this Agreement, “Change of Control” shall
have the same definition as in the Incentive Plan.

 

 

3.

Clawback Event means (i) your acts or omissions (whether or not constituting
misconduct) that are a significant contributing factor to the Company having to
restate its financial statements; (ii) the fact that the Company’s financial
results, as used to determine your incentive compensation, are found to reflect
a material error or otherwise be materially inaccurate, whether or not you were
responsible for, or your actions were a significant contributing factor with
respect to, the inaccuracy; and/or (iii) you engaged in conduct that is or could
have been a basis for termination for Cause, and which causes a material and
adverse reputational or other financial harm to the Company. For the avoidance
of doubt, Section E5 of this Agreement will no longer apply following a Change
of Control.

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 1

                              

 

--------------------------------------------------------------------------------

 

 

 

4.

Code. For purposes of this Agreement, “Code” shall have the same definition as
in the Incentive Plan.

 

 

5.

Disability. For purposes of this Agreement, “Disability” shall mean permanent
and total disability as defined in Code Section 22(e)(3).

 

 

6.

Excess Incentive Award means the amount of the clawback determined by the Board
of Directors in accordance with this Agreement. For illustrative purposes, in
the case of a restatement, the Excess Incentive Award would generally be no more
than the positive difference, if any, between the short-term incentive awards or
bonuses paid to you and the amounts(s) of such payments that would have been
paid to you had the amount(s) of the award(s) been calculated based on the
Company’s financial statements, as restated, plus an amount reflecting the
effect of the restatement on long-term (equity) incentive awards that were
granted after the date of this Agreement based wholly or in part on a financial
reporting, stock price or similar shareholder return measure; in the case of a
material error or inaccuracy in the financial statements, the Excess Incentive
Award would generally be no more than the positive difference, if any, between
the short-term incentive awards or bonuses paid to you and the amount(s) of such
payments that would have been paid to you had the amount(s) of the award(s) been
calculated based on the Company’s financial statements, after correcting for
such material error or inaccuracy, plus an amount reflecting the effect of the
material error or inaccuracy on the value of long-term (equity) incentive awards
that were granted after the date of this Agreement based wholly or in part on a
financial reporting, stock price or similar shareholder return measure; and, in
the case of conduct by you that causes a material and adverse reputational or
other financial harm, the Excess Incentive Award will be determined in good
faith by the Board of Directors in accordance with the clawback provisions in
this Agreement and be reasonably proportional, taking into account the
egregiousness of your conduct, as alleged, whether the harm is directly
connected to your conduct, the degree of financial harm to investors, and actual
impact on the Company’s ability to earn new work from its customers.

 

 

7.

Good Reason means if, within the Post-COC Period, any of the following events
occur to which you have not consented in writing: (i) a material reduction of
the nature and scope of the authority, functions, or duties that were assigned
to you immediately prior to the Change of Control; (ii) a material reduction in
the compensation you were eligible to receive (including applicable bonus plans)
immediately prior to the Change of Control; (iii) the Company relocates your
primary office and work location 50 miles or more away from the primary office
and work location at which you were situated immediately prior to the Change of
Control; or (iv) the entity effectuating the Change of Control fails to adopt
this Agreement. A termination for Good Reason shall not exist unless: (x) you
provide, within 45 days of such event, written notice to the Office of General
Counsel of the Company of the occurrence of one of the foregoing events; (y) the
Company fails to cure such occurrence within 30 days after the date such notice
is received; and (z) you resign your employment with an effective date of not
more than 60 days following the end of the cure period (unless a later date is
mutually agreed upon by the parties).

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 2

 

--------------------------------------------------------------------------------

 

 

 

8.

Incentive Plan. For purposes of this Agreement, the Company’s 2018 Omnibus
Incentive Plan, as amended from time to time, or any successor equity incentive
plan, shall be referred to hereinafter as the “Incentive Plan.”

 

 

9.

Post-COC Period means the twelve (12) month period following a Change of
Control.

 

B.

Separation Agreement and Release of Claims and Adherence to Post-Termination
Obligations

 

Your eligibility for the benefits set forth in this Agreement are subject to the
following:

 

 

1.

Separation Agreement and Release of Claims. To be eligible to receive the
benefits provided in Sections C and D below, you must enter into, and not
revoke, a Separation Agreement and Release of Claims (“Release”) within 45 days
after your date of termination, in a form provided to you by the Company, in a
manner consistent with the instructions in such Release, in which you waive all
legal claims against the Company and any related parties or individuals to the
extent permitted by law, and agree to such other provisions as are required by
the Company (e.g., confidentiality, non-disparagement, cooperation, affirmation
of post-employment obligations). In the event the Release could become effective
in 1 of 2 taxable years depending on when you execute and deliver the Release,
the Release will be deemed executed in the later of such tax years.

 

 

2.

Adherence to Other Post-Termination Obligations. To be eligible to receive the
benefits provided in Sections C and D below, you must comply with the terms of
any and all other agreements between you and the Company containing
post-employment obligations (these agreements include, but are not limited to,
the Company's Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement).

 

C.

No-Cause Termination Not Within the Post-COC Period

 

In the event that the Company involuntarily terminates your employment for a
reason other than Cause not within the Post-COC Period, you will be entitled to
receive the following benefits in exchange for your agreement to abide by the
conditions described in this Agreement. For purposes of this Section C,
involuntary termination by the Company without Cause does not include
termination of employment due to death, Disability, retirement, or resignation.

 

  1. Severance Pay. Within sixty (60) days following your termination of
employment date, you will commence receiving 12 months of severance pay
calculated based on your base salary at the time of termination. Such severance
pay will be paid in bi-weekly equal installments in accordance with the
Company’s regularly scheduled pay dates and continue on each subsequent
bi-weekly payroll date until paid in full and will be less taxes and other
required withholding. In the event the 60-day period begins in one calendar year
and ends in a second calendar year, payment of such installments shall commence
in the second calendar year.

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 3

 

--------------------------------------------------------------------------------

 

 

 

2.

Bonus. Within ninety (90) days following your termination of employment date,
you will be paid in a lump sum your target bonus for the year in which your
employment was involuntarily terminated. The bonus payment will be less taxes
and other required withholding. In the event the 90-day period begins in one
calendar year and ends in a second calendar year, payment will always be made in
the second calendar year.

 

 

3.

COBRA. Provided you are enrolled in the Company’s group health plan, following
your termination, you, and any enrolled dependents, will have the option to
continue your health insurance coverage in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If you elect COBRA, the
monthly COBRA premiums for you and your enrolled dependents during the length of
the severance payment period shall equal the amount you would have paid each
month for such group health plan coverage had you remained actively employed,
which premiums will be paid by you directly to our COBRA service provider. After
that time, you will be responsible for the full cost of the COBRA premiums plus
a two percent administration fee. Notwithstanding the foregoing, in the event
you become reemployed with another employer and are eligible to receive group
health plan coverage from such employer, the Company’s obligations under this
Section shall cease as of the date you are eligible for health benefits through
your new employer. You must promptly notify the Company of any such new
employment.

 

 

4.

Career Assistance Services. You will be eligible to participate in a 6-month
executive career transition service offered by the Company’s service provider,
provided you initiate use of their services within 3 months of your termination.

 

D.

Termination without Cause or for Good Reason Following a Change of Control:

     

In the event that, within the Post-COC Period, your employment is terminated
without Cause by the Company or by you for Good Reason, you will be entitled to
receive the following benefits in exchange for your agreement to abide by the
conditions described in this Agreement. For purposes of this Section D,
termination by the Company without Cause does not include termination of
employment due to death, Disability, retirement, or resignation.

 

 

1.

Severance Pay. Within sixty (60) days following your termination of employment
date, you will receive 24 months of severance calculated based on your base
salary at the time of termination. Such severance pay will be paid in a lump sum
and will be less taxes and other required withholding. In the event the 60-day
period begins in one calendar year and ends in a second calendar year, payment
of such installments shall commence in the second calendar year.

 

 

2.

Bonus. Within ninety (90) days following your termination of employment date,
you will be paid in a lump sum a bonus that is the sum of (i) your target bonus
for the year in which your employment terminates, plus (ii) a prorated share of
your target bonus for the year in which your employment was involuntarily
terminated based on the number of full months in the final calendar year in
which you were employed. (For example, with respect to Section D.2. (b), if your
employment ends on August 10 of that year, you would be entitled to 7/12 of your
target bonus for that year.) The bonus payment will be less taxes and other
required withholding. In the event the 90-day period begins in one calendar year
and ends in a second calendar year, payment will always be made in the second
calendar year.

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 4

 

--------------------------------------------------------------------------------

 

 

 

3.

COBRA. Provided you are enrolled in the Company’s group health plan, following
your separation, you, and any enrolled dependents, will have the option to
continue your health insurance coverage in accordance with COBRA. If you elect
COBRA, the monthly COBRA premiums for you and your enrolled dependents during
the length of the severance payment period shall equal the amount you would have
paid each month for such group health plan coverage had you remained actively
employed, which premiums will be paid by you directly to our COBRA service
provider. After that time, you will be responsible for the full cost of the
premiums plus a two percent administration fee. Notwithstanding the foregoing,
in the event you become reemployed with another employer and are eligible to
receive group health plan coverage from such employer, the Company’s obligations
under this Section shall cease as of the date you are eligible for health
benefits through your new employer. You must promptly notify the Company of any
such new employment.

 

 

4.

Career Assistance Services. You will be eligible to participate in a 6-month
executive career transition service offered by the Company’s service provider,
provided you initiate use of their services within 3 months of your termination

 

 

5.

Restricted Stock Units and Options. In the event of a Change of Control, the
vesting, exercise and payment of any equity awards previously granted to you
will be in accordance with and as provided in the provisions of the Incentive
Plan and the applicable award agreement.

 

E.

Compliance with Applicable Laws/Clawback

     

 

1.

Taxes and other applicable withholdings will be withheld from payments and
benefits under this Agreement to the extent the Company determines they are
allowed or required by law. You are solely responsible for the payment of any
tax liability, including any taxes and penalties arising under Section 409A of
the Code that may result from any payments or benefits that you receive pursuant
to this Agreement. The Company shall not have any obligation to pay, mitigate,
or protect you from any such tax liabilities.

 

 

2.

The provisions of this Agreement are intended to comply with, or be exempt from,
Code Section 409A, and the Company shall have complete and sole discretion to
interpret and construe this Agreement and any associated documents in any manner
that complies with, or complies with an exemption from (or otherwise conforms
them to), the requirements of Code Section 409A including, without limitation,
imposing any 6-month delay that may be required for severance payments and
benefits under this Agreement to you if (i) such constitute nonqualified
deferred compensation subject to Code Section 409A, and (ii) you are classified
as a “specified employee” under Code Section 409A. The Company reserves the
right (including the right to delegate such right) to unilaterally amend this
Agreement without the consent of you or anyone else in order to maintain an
exemption from (or conformity with) Code Section 409A. Your participation in
this Agreement constitutes acknowledgement and consent to such rights of the
Company. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 5

 

--------------------------------------------------------------------------------

 

 

 

3.

Each payment of your severance or other benefits pursuant to this Agreement
shall be deemed to be a separate payment for purposes of applying the provisions
of Code Section 409A. In addition, if you are a specified employee (within the
meaning of Code Section 409A and the Company’s Specified Employee Identification
Policy) on the date of your Separation from Service, notwithstanding any other
provision of this Agreement to the contrary, in the event that any severance
benefit payment is not exempt from Code Section 409A (including which when
aggregated with all other severance benefit payments previously made to you,
would exceed the amount permitted to be paid pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii)(A)), such payment shall not be made prior to the date that
is the earliest of (i) 6 months after the date of your separation from service ;
(ii) your death; or (iii) such other date that will cause such payment to you
not to be subject to any additional tax imposed pursuant to the provisions of
Section 409A.

 

 

4.

Notwithstanding anything in this Agreement to the contrary, in the unlikely
event the Company determines that any payment, distribution, or other action to
or for your benefit (whether paid, payable, accelerated, distributed, or
distributable pursuant to the terms of the Incentive Plan or otherwise) could
reasonably be expected to cause any loss of deductions under Section 280G of the
Code, then the Company shall have the authority to reduce any or all such
payments, distributions, or other actions to the extent reasonably necessary to
avoid the imposition of such excise tax. The order of any such reductions shall
begin with benefits that are exempt from Code Section 409A, and shall only
reduce other benefits to the extent necessary hereunder. Any tax determinations
required under this Section shall be made in writing by the Company’s
independent accountants, whose determinations shall be conclusive and binding
for all purposes on the Company and you.

 

 

5.

With respect to events or matters occurring after the date of this Agreement and
notwithstanding other provisions to the contrary, if a Clawback Event occurs,
then, within no longer than three years after the latest to occur of the event
or the harm to the Company (as determined in the discretion of the Compensation
Committee of the Board) (except for those matters that are the product of fraud,
which shall be limited only by statute of limitation periods), the Compensation
Committee may determine and recommend to the Board of Directors (acting in its
sole discretion, but in good faith) that the Company recover (including, without
limitation, through forfeiture) all or a portion of any incentive compensation
(including short-term incentive awards or bonuses and long-term (equity)
incentive awards) that was granted after the date of this Agreement based wholly
or in part on a financial reporting, stock price or similar shareholder return
measure (excluding, for the avoidance of doubt, base salary, severance payments
and equity awards that were not granted after the date of this Agreement based
wholly or in part on a financial reporting, stock price or similar shareholder
return measure, such as equity awards that vest based on the passage of time)
under an incentive compensation plan or other incentive compensation arrangement
with respect to any fiscal year(s) of the Company that were negatively affected
by such events or matters.

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 6

 

--------------------------------------------------------------------------------

 

 

    Following and based upon the recommendation of the Compensation Committee,
the independent members of the Board of Directors shall review the
recommendation and determine whether to direct the Company to assess a recovery
from you and the amount of recovery to be assessed as an Excess Incentive Award
(as defined herein). In no event shall the amount to be recovered from you by
the Company in such situations be less than the amount required to be repaid or
recovered as a matter of law (including but not limited to amounts that are
required to be recovered or forfeited under Section 304 of the Sarbanes-Oxley
Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, as applicable). For the avoidance of doubt, in the event
the Clawback Event occurs prior to the third anniversary of this Agreement, the
recovery provided for herein shall be limited to Excess Incentive Awards that
were granted after the date of this Agreement. To the extent the immediately
preceding sentence limits the recovery provided for herein, the Company may, in
the discretion of the independent directors, apply agreements, arrangements or
policies in effect prior to the date of this Agreement, but in all cases subject
to the terms of the applicable agreements, arrangements and policies and
applicable law, and in no event on a basis that would generate an aggregate
recovery in excess of that provided for herein if the application of this
Agreement was not limited as provided in the immediately preceding sentence.    
      The Board, acting through the independent directors, shall determine
whether the Company will recover from you such amounts by: (i) seeking
repayment, (ii) forfeiting or reducing (subject to applicable law and the terms
and conditions of the applicable plan, program or arrangement) the amount that
would otherwise be payable to you under any compensatory plan, program, or
arrangement maintained by the Company, (iii) withholding payment of future
increases in your compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) any combination of the foregoing. If so determined by the Board, you shall
be required to repay the Excess Incentive Award to the Company.           This
entire section (E5) will no longer apply following a Change of Control.        

6.

To the extent required by Code Section 409A, each reimbursement or in-kind
benefit provided under this Agreement will be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to you on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and (iii) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.

 

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 7

 

--------------------------------------------------------------------------------

 

 

F.

Miscellaneous Provisions

     

 

1.

In the event of your death following one of the payout events above, and
provided all conditions of this Agreement have been met, any unpaid severance
benefits shall be paid to the representative of your estate.

 

 

2.

This Agreement may only be modified by a written document signed by both
parties.

 

 

3.

This Agreement shall not modify your employment at-will status nor interfere
with or restrict the right of the Company or you to discontinue the employment
relationship at any time, without or without cause or notice.

 

 

4.

This Agreement shall be governed by and subject to the laws and exclusive
jurisdiction of the courts of the Commonwealth of Virginia.

 

If you desire to accept these severance benefits offered in this Agreement,
please sign and date where indicated below. As to the matters expressly dealt
with herein, once executed by you, this Agreement will supersede the Company's
general severance policies as in effect from time to time as otherwise
applicable to you, as well as any other prior severance agreements or plans
entered into between you and the Company.

 

Very truly yours,

 

ICF INTERNATIONAL, INC.

 

 

By:                                                                             
         
John Wasson, Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

--------------------------------------------------------------------------------

By:                                                                             
         

[NEO Name] Date                                                                
       

 

SEVERANCE AGREEMENT OF [NEO NAME] PAGE 8